Dismissed and Memorandum Opinion filed July 3, 2003








Dismissed and Memorandum Opinion filed July 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00654-CR
____________
 
WILLIAM CLIFFORD BRADLEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause No.
 903,985
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to assault on April 22,
2003.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
three years= confinement in the Texas Department
of Criminal Justice B Institutional Division and a $150 fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 3, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).